Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 19, 2018.
	Claims 1-13 are pending.
Claims 1-13 are under examination. 

Priority
	This application is a CONTINUATION IN PART (CIP) of International Application No. PCT/CN2017/082989 filed May 4, 2017, claiming priority based on Chinese Patent Application No. CN201610315637.9 filed May 12, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). It is noted, however, that applicant has not filed a certified copy of the CN201610315637.9 application as required by 37 CFR 1.55.

Sequence Compliance
Appropriate action is required so that the sequences disclosed on pages 24 and 50 of the instant application comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d).
The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See MPEP 2421.02.
Examiner notes that sequences disclosed on pages 24 and 50 of the instant specification are not provided in the most recent Sequence Listing.

Information Disclosure Statement
The information disclosure statement filed September 19, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant' s grace period so that the particular month/day of publication is not in issue. 
In this case, U.S. Patent Document citations #1-2 are defective because there are no U.S. Patent Documents with the cited Patent Numbers. 

Drawings
The drawings filed 11/07/2018 are objected to because (1) Figure 4C comprises a legend that requires color to properly read but the figure is only provided in black-and-white, and (2) Figure 16 is too dark to properly interpret the information Applicant intends to communicate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is reminded of the following regarding submission of color drawings:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Cytofix/Cytoperm”, which appears in the present specification on page 30. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
It appears that the wording of claims 1-13 in the instant application fail to follow the standards or format for U.S. applications, such as “A method for”, instead of instantly recited “Use of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “A use of FATS gene”, as opposed to a process, machine, manufacture, or composition of matter. That is, the claims do not clearly recite a product or a method. See MPEP 2173.05(q).
See also MPEP 2173.05(q), “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
To elaborate further, claims 1-13 are directed to “a use of FATS gene”, as opposed to one of the four categories of patent eligible subject matter (a process, machine, manufacture, or composition of matter). Examiner further notes, with respect to independent claim 1, the claim recites “use of” FATS gene but merely recites “by knocking out or inhibiting the FATS gene”; and therefore appears to be directed to a step of knocking out or inhibiting the FATS gene, as opposed to a step of “using” the FATS gene. With respect to independent claim 2, the claim recites “use of” FATS gene but merely recites “developing and screening a functional product for tumors” and “preparing a functional product for treatment or prevention of tumors”; and therefore does not provide a clear nexus between using the FATS gene and the recited steps (developing, screening, and preparing) or the recited “functional product”.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

See MPEP 2173.05(q), “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections”.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “use of” the FATS gene and a step of “knocking out or inhibiting the FATS gene” in the “promoting macrophage polarization into M1 type and/or inhibiting macrophage polarization into M2 type, or activating and proliferating killer T cells”. The step of knocking out or inhibiting the FATS gene appears to be directed to a material act performed by the artisan to downregulate the expression of a FATS gene in cells, as opposed to a step of “using” the FATS gene. Therefore, the claim appears to be directed to a broad genus of products that achieve downregulation of the FATS gene, promotion of macrophage polarization into M1 type, inhibition of macrophage polarization into M2 type, and activation/proliferation of killer T cells. That is, the 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites a “use of” the FATS gene but merely recites “developing and screening a functional product for tumors” and “preparing a functional product for treatment or prevention of tumors”; and therefore does not provide a clear nexus between “using” the FATS gene and the recited steps (developing, screening, and preparing) or the recited “functional product”. Overall, claim 2 appears to be directed to a “functional product” that is used “for tumors” or “for treatment or prevention of tumors”. That is, the claim recites a broad genus of products merely by their functional properties without providing any indication of how the functional properties are provided (e.g. by their structure). Moreover, the dependent claims recite a product purely in functional terms; e.g. “a product or a latent substance at least for treating, alleviating, inhibiting or regulating occurrence and progression of tumors” (claim 3); “wherein the functional product at least down-regulating expression, transcription of the FATS gene or expression product of the FATS gene” (claim 4); “wherein the functional product increases infiltration of inflammatory cell in a tumor 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a “use of” the FATS gene and a step of “knocking out or inhibiting the FATS gene” in the “promoting macrophage polarization into M1 type and/or inhibiting macrophage polarization into M2 type, or activating and proliferating killer T cells”. The step of knocking out or inhibiting the FATS gene appears to be directed to a material act performed by the artisan to downregulate the expression of a FATS gene in cells, as opposed to a step of “using” the FATS gene. Therefore, the claim appears to be directed to a broad genus of products that achieve downregulation of the FATS gene, promotion of macrophage polarization into M1 type, inhibition 
The instant specification appears to only recite one species, the FATS siRNA encoded by SEQ ID NO: 2, which achieves downregulation of the FATS gene (see Example 4, starting on page 69). However, the specification discloses a broad genus of functional products that may be used to achieve the downregulation of the FATS gene, such as “a nucleic acid inhibitor, a protein inhibitor, an antibody, a ligand, a proteolytic enzyme, a protein-binding molecule, a FATS gene deficient or silenced immune-associated cell or a differentiated cell or a construct thereof, capable of down-regulating expression or expression product of the FATS gene at a genetic or protein level” (see page 6), without providing any indication of how the functional properties of each product are provided (e.g. by each of their structures).
Accordingly, this limited information is not deem sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broad genus of recited products possessing the required functional properties. Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a).

Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant specification appears to only recite one species, the FATS siRNA encoded by SEQ ID NO: 2, which achieves downregulation of the FATS gene (see Example 4, starting on page 69). However, the specification discloses a broad genus of functional products that may be used to achieve the downregulation of the FATS gene, such as “a nucleic acid inhibitor, a protein inhibitor, an antibody, a ligand, a proteolytic enzyme, a protein-binding molecule, a FATS gene deficient or silenced immune-associated cell or a differentiated cell or a construct thereof, capable of down-regulating expression or expression product of the FATS gene at a genetic or protein level” (see page 6), without providing any indication of how the functional properties of each product are provided (e.g. by each of their structures).
Accordingly, this limited information is not deem sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broad genus of recited products possessing the required functional properties. Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a).

Examiner’s Note
The wording of claims 1-13 in the instant application fail to follow the standards or format for U.S. applications because the claims recite “A use of FATS gene”, as opposed to a process, machine, manufacture, or composition of matter. That is, the claims do not clearly recite a product or a method. Moreover, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. See rejections under 35 U.S.C. 101 and 35 U.S.C. 112, above. For these reasons, the claims are in such a state that it is unclear what Applicant intends to claim, and it would be impractical to give a complete action on the merits. The burden is on the Applicant to revise the claims to render them in proper form for a complete examination. See MPEP 702.01. Therefore
The following is citation of relevant prior art considered pertinent to Applicant’s disclosure:
	Page 22 of the instant specification discloses “Designing an interfering molecule according to particular target sequences is known to those skilled in the art and achievable. Such interfering molecule can also be delivered into body by a variety of means known in the art (e.g., by adopting appropriate reagents) to exert its effect of down-regulating FATS gene or expression product thereof.” Examples 1-3 (starting on page 22) describe studies on KO mice with FATS gene defect. Example 4 (starting on page 69) describes downregulating expression of the FATS gene using small interfering RNA (siRNA). Prior to the effective filing date of the instantly claimed invention, Li et al. “An HDAC1-binding domain within FATS bridges p21 turnover to radiation-induced tumorigenesis” Oncogene (2010) 29, 2659–2671, is considered relevant prior art for teaching a step of downregulating the expression of the FATS gene in mouse embryonic fibroblast (MEF) cells using siRNA (page 2661, col. 1-2, joining paragraph, “We took RNA interference approach using a small 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633